The plaintiff commenced his action in the justice court for possession of real estate in forcible entry and detainer proceedings against the defendant. The action found its way to the district court of Oklahoma county on appeal, where judgment went for the plaintiff. The defendant has brought error to this court. This cause was regularly assigned and submitted with notice to the attorneys for the respective parties to prepare, serve, and file briefs. The plaintiff in error has prepared, served, and filed brief which reasonably tends to support errors assigned for reversal. The defendant in error has failed to prepare, serve, and file brief in the cause. This court will not search the record for some theory to sustain the judgment of the trial court, but will reverse and remand the cause. Therefore it is recommended that this cause be reversed and remanded.
By the Court: It is so ordered.